DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2004/0053515 to Comita, et al. (hereinafter “Comita”). 
Regarding claim 1
providing wafer (see, e.g., Figs. 1-2 and ¶¶[0025]-[0080] which teach a step (102) of providing a wafer (213)); and
performing a vapor phase deposition process to grow an epitaxial layer on the wafer (see, e.g., Figs. 1-2 and ¶¶[0025]-[0080] which teach performing a vapor deposition process to grow an epitaxial layer on the wafer (213));
wherein a gas suppressing the growth of the epitaxial layer is employed during the vapor phase deposition process to tune the thickness of the epitaxial layer located at the edge region of the wafer and improve the flatness of the epitaxial layer (see, e.g., Figs. 1-3 and ¶¶[0025]-[0080], including specifically ¶¶[0063]-[0076] which teach that HCl is flowed together with a Si precursor and that relative precursor flow rate(s) through the inner (128) and outer (130) zones are adjusted in order to tune the thickness of the deposited Si layer and thereby improve the flatness and uniformity of the epitaxial Si layer).
Regarding claim 2, Comita teaches that the vapor phase deposition process comprises chemical vapor deposition process (see, e.g., Figs. 1-3 and ¶¶[0025]-[0080] which teach that Si epitaxial growth is via chemical vapor deposition).
Regarding claim 3, Comita teaches that the vapor phase deposition process comprise a primary airflow and an edge secondary airflow (see, e.g., Figs. 1-3 and ¶¶[0025]-[0080] which teach that the inlet manifold (230) includes a primary airflow through an inner zone (128) and an edge secondary airflow through an outer zone (130)).
Regarding claim 4, Comita teaches that the epitaxial layer comprises a central region and an edge region, the primary airflow is set to control the thickness of the epitaxial layer in the center region of the wafer, and the edge secondary airflow is set to 
Regarding claim 5, Comita teaches that the edge secondary airflow comprises at least a gas suppressing the growth of the epitaxial layer (see, e.g., Figs. 1-3 and ¶¶[0063]--[0076] which teach that HCl is configured to flow through the outer zone (130).  
Regarding claim 6, Comita teaches that the gas suppressing the growth of the epitaxial layer comprises HCl (see, e.g., Figs. 1-3 and ¶¶[0063]--[0076] which teach that HCl is configured to flow through the outer zone (130).  
Regarding claim 7, Comita teaches that the vapor phase deposition process further comprises a deposition gas, the deposition gas comprises trichlorosilane; and the vapor phase deposition process further comprises a carrier gas, the carrier gas comprises H2 (see, e.g., Figs. 1-3 and ¶¶[0063]--[0076] which teach the use of trichlorosilane as the deposition gas and H2 as a carrier gas).  
Regarding claim 9, Comita teaches that the epitaxial layer comprises single crystal silicon (see, e.g., Figs. 1-2 and ¶¶[0025]-[0080] which teach the epitaxial growth of Si which is necessarily single crystal Si).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comita in view of U.S. Patent Appl. Publ. No. 2002/0022351 to Schmolke, et al. (“Schmolke”) and further in view of U.S. Patent Appl. Publ. No. 2008/0182397 to Lam, et al. (“Lam”). 
Regarding claim 8, Comita teaches that the HCl flow rate is in a range of 0~300 sccm (see, e.g., ¶[0076] which teaches the flow of TCS, HCl, and H2 as a first gas mixture (252) with the HCl flow rate being in the overlapping range of 50 to 400 sccm and ¶[0050] which teaches that the process chamber (221) can handle a process gas stream (298) of up to 35-75 slm), but does not explicitly teach that the trichlorosilane flow rate is in a range of 1500~2000 sccm and the H2 flow rate is in a range of 1000~1500 sccm.  However, in ¶¶[0030]-[0031] and ¶¶[0038]-[0040] as well as elsewhere throughout the entire reference Schmolke teaches an analogous method of performing homoepitaxial Si growth using TCS and HCl precursor gases.  In ¶[0031] Schmolke specifically teaches that the deposition and etching reactions are in equilibrium at 1,000 sccm HCl and 1,000 sccm TCS and in ¶[0039] teaches an embodiment in which deposition is performed using 900 sccm HCl and 2,000 sccm of TCS.  Then in ¶¶[0024]-[0053] as well as elsewhere throughout the entire reference Lam teaches an analogous method for the homoepitaxial growth of Si with at least ¶[0042] specifically teaching that the H2 carrier gas may have a flow rate in the overlapping range of from about 1 to 100 slm (i.e., from 1,000 to 100,000 sccm).  Thus, a person of ordinary skill in the art would look to the combined teachings of Schmolke and Lam and would readily; recognize that the HCl, TCS, and H2 flow rates are result-effective varaibles, i.e., variables which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to use routine optimization to determine the optimal TCS, HCl, and H2 flow rates necessary to produce high Si epitaxial growth with a reduced surface roughness with the TCS, HCl, and H2 flow rates being in the range of 2,000 sccm, .  

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comita in view of U.S. Patent Appl. Publ. No. 2011/0174212 to Ramachandran, et al. (“Ramachandran”). 
Regarding claim 10, Comita does not explicitly teach that an angle between the direction of the primary a sairflow and the direction of the edge secondary airflow is 70° - 110°.  However, in Figs. 1-3 and ¶¶[0017]-[0045] as well as elsewhere throughout the entire reference Ramachandran teaches an analogous embodiment of a system and method for the deposition of epitaxial Si layers.  In Fig. 2A-C and ¶¶[0019]-[0026] Ramachandran specifically teaches that the chamber (100) is provided with a first inlet port (114) providing a first process gas in a first direction (208) and a second inlet port (170) providing a second process gas in a second direction (212) which is oriented at an angle (202) of approximately 90 degrees relative to the first direction (208).  Then in Fig. 3 and ¶¶[0034]-[0042] Ramachandran further teaches that in step (304) a first process gas comprised of a Si-containing precursor may be flowed in the first direction (208) and while step (306) teaches that a second process gas comprised of an etchant may be flowed in the second direction (212) in order to promote a flow interaction between the first and second process gases in step (308).  Thus, a person of ordinary skill in the art would look to the teachings of Ramachandran and would be motivated to provide a secondary airflow oriented at an angle of approximately 90 degrees to the primary airflow in Comita for the flow of a second precursor gas such as HCl with the motivation for doing so being to promote a flow interaction between the first and second process gases and thereby improve the compositional uniformity and/or thickness of the deposited layer.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714